Citation Nr: 1739110	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative arthritis, currently rated 20 percent (exclusive of a period of a temporary total (100 percent) convalescence rating from August 1, 2012 through October 31, 2012 under 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. M.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) in Houston, Texas.

In December 2016, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the December 2016 Board hearing that following surgery on his lumbar spine in 2012, he has received treatment from Dr. Sadar, a pain management specialist and Dr. McMichael, a neurologist.  However, treatment records from these physicians are not of record.  As such, the Board finds a remand is necessary to obtain any outstanding treatment records related to the Veteran's service-connected lumbar spine disability. 

In addition, the Veteran provided testimony before the Board that his lumbar spine disability has continued to worsen since his lumbar spine surgery in 2012.  He reported more incapacitating episodes and increased limitation of motion of the lumbar spine.  He was last afforded a VA examination of his spine in March 2015.     Accordingly, in order to accurately assess the severity of the Veteran's lumbar spine disability he should be afforded a new and contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from Dr. Sadar and from Dr. McMichael and associate them with the claims file.

 2. Thereafter, the Veteran should be afforded a VA examination to ascertain the manifestations, and severity of functional impairment, due to his service- connected lumbosacral strain with degenerative arthritis.  Since it is important 'that each disability be viewed in relation to its history [,]' per 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, to examine the Veteran, and to comment on the severity of the functional impairment due to the Veteran's service-connected disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, should be performed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with flare-ups.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

3.  When the above development requested has been completed, the case should be reviewed by the AOJ on the basis of all additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


